Citation Nr: 0925983	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2004, for the grant of additional compensation for the 
dependency of a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2006 substantive appeal, the Veteran requested a 
local hearing before a member of the Board.  In September 
2006, the Veteran was notified that his requested hearing was 
scheduled for November 2006.  In October 2006, the Veteran 
submitted a statement informing the RO that he was unable to 
attend the scheduled hearing and requesting that the hearing 
be rescheduled.  The Board finds that his request to 
reschedule the hearing was for good cause.  There is no 
evidence of record suggesting either that the Veteran 
withdrew his request for a rescheduled hearing, or that a new 
hearing was ever scheduled.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the Veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


